Treva L. Neal filed a claim for the compensation for the death of her husband with the Industrial Commission. The claim was denied May 12, and on June 11, 1926, twenty-nine days after the denial by the Commission, Neal filed a petition in the Wood Common Pleas, and the Ohio Oil Company filed a motion to quash service upon the ground that Neal had not filed an application for a rehearing with the Commission.
Neal contends in the Supreme Court:
1. Neither the legislature nor the parties, employee and employer by agreement, can abridge the right of trial by jury if the claim is _ denied on the grounds that the evidence fails to show that the injury was received in the course of employment.
2. The right to appeal to the court for redress of wrongs is one of those rights which in its nature under our constitution is inalienable and cannot be withheld.
Note — OA. oninion, 5 Abs. 34. Motion to-certify overruled, 5 Abs. 250.